DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,5,7, and 17 are objected to because of the following informalities:  
In claim 1, line 15, “substantially or parallel to a floor” should be “substantially parallel to a floor”.
In claim 5 line 2, “upwardly a from” should be “upwardly from”. 
In claim 7 line 4, “includes front edge” should be “includes a front edge”. 
In claim 17 line 11, “and wherein and together” should be “and wherein together”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1,3-5,12,13,15-17 and 20 there is no antecedent basis for the terms “the first member” and “the second member”. It as assumed that these were meant to refer to the front member and the rear member respectively. In claim 6 there is no antecedent basis for the term “the front element”. It was assumed that this was meant to reference the front member. Also, in claim 6 there is no antecedent basis for the term “the front member end”. It was assumed that this was meant to reference the front member closed end. In claim 7 there is no antecedent basis for the term “the front element”. It was assumed that this was meant to reference the front member. In claim 14, “wherein the first resilient material comprises at least 60 percent of the first resilient material” does not make sense. It appears this portion of the claim should read “wherein the first resilient material comprises at least 60 percent of the first member”. In claim 15 it is unclear if the rear edge is meant to be the same rear edge of claim 7. In claim 18 there is no antecedent basis for the term “the relaxed position”. It appears this should read “the relaxed state”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,6,7,10,11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenoff(US5581833).
	[claim 1] Zenoff teaches a torso device(fig 2c) comprising a body(103,303,403,503,603) having a central opening(201,601) interposed between a body front member(larger portion of body, left side of figure 2c) and a body rear member(opposite right side in figure 2c) integral with and opposite the front member(as seen in figure 2b,2c), wherein the front member includes a closed end(end not integrally formed with rear member) that in a relaxed state is biased inwardly toward the rear member(C5 L7-10), wherein the central opening is configured to accommodate placement of a human user's torso therein by moving the closed end from the relaxed state to an energized state away from the rear member under force to enable user entry into the central opening(C5 L39-43), wherein the device is configured to impose a compression force against the user's torso when placed in the central opening(C13 L50- C14 L4), wherein the first and second members are configured having surface areas that contact adjacent portions of the user's torso when placed in the central opening(as seen in figures 1a,1b), and wherein the combination of surface area contact and compression force function to maintain a placement position of the torso device relative to the user's torso when the user moves from a sitting position to a standing position or when the user is walking(ABS, C1 L13-20), wherein the placement position is maintained without any additional support from the user's hands or arms, and wherein when in the placement position the front member extends substantially perpendicular to the user' torso and/or substantially or parallel to a floor on which the user is standing or walking(ABS).
	[claim 2] wherein the body rear member includes an elongate element(A in annotated figure 2c below) extending upwardly a distance therefrom, wherein the elongate element provides increased surface area contact against a back portion of the torso of a human and operates to resist downward movement of the front member of the device relative to a human torso inside of the central opening.
	[claim 6] wherein the body further comprises a side element(with strap 106 in figure 2b) that extends outwardly from a side of the rear member that is not attached with the front element, wherein the side element extends along an outside surface of the front member end when in the relaxed state.
	[claim 7] Zenoff teaches a torso device(103,303,403,503,603) comprising: a front member(larger portion of body, left side of figure 2c) having top surface, a side element(portion connected to and integral with the rear member), and a rear edge(inner edge); and a rear member(opposite right side in figure 2c) integral with and extending from the front element along the side element, wherein the rear member includes front edge(inner edge) that extends opposite the front member rear edge; wherein a center opening(201,601) is defined between the front member rear edge, the front member side element, and the rear member front edge(fig 2b), wherein the front member rear edge and rear member front edge each have a surface area configured for contacting an adjacent portion of a torso of a user disposed in the center opening(fig 1a,1b), wherein the front member includes an end(end not integrally formed with rear member) detached from the rear member and positioned in the center opening adjacent the rear member when the end is in a relaxed state(fig 2b), wherein the rear member includes a side element(portion with strap 106 in figure 2b) that extends outwardly therefrom along an outside surface of the front member end, wherein when the torso of a human user is disposed in the center opening the device front and rear members surface areas contact the torso of the user and impose a compression force on the torso of the user that together operate to maintain a placement position of the device on the user such that the front member top surface remains substantially perpendicular to the torso of the user or remains substantially parallel to a floor on which the user is standing when the user is standing(ABS, C1 L13-20).
	[claim 10] further comprising an elongate element(A in annotated figure 2c below) connected to the rear member and extending upwardly a distance therefrom, wherein the elongate element provides an increased surface area of contact with a rear portion of the torso of the user and increases vertical rigidity of the device to resist downward movement of the front member top surface relative to the torso of a user.
	[claim 11] wherein the elongate element has a height as measured from a bottom surface of the rear member and a top surface of the elongate element that is at least 1.5 times a thickness of the front member as measured between the front member top surface and a bottom surface of the front member(as seen in figure 2c, height 203b of the rear member and elongate member is shown as at least 1.5 times the thickness of the front member height).
	[claim 15] wherein the first member has a thickness that changes moving from a front edge to a rear edge(as seen in figure 2b, the thickness of the front member varies going from a front edge to a rear edge). 
	[claim 16] wherein the first(front) member comprises a lip element(704a,704b figure 7a-7d) that projects upwardly a distance from the top surface and that is positioned adjacent one or both of the front member front edge or front member rear edge. 

    PNG
    media_image1.png
    300
    602
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5,8,9,12,13,14,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenoff as applied to claims 1,2,6,7,10,11 and 15 above.
[claim 3,12,20] Zenoff teaches a torso device as detailed above, wherein the first member and second member(front and rear members) are each formed from first and second resilient materials(503a,503b, fig 5a) with different densities. Zenoff further teaches that a variety of first and second resilient materials can be used(C12 L32-40, C13 L6-40). Zenoff however does not provide specific densities, or that the first resilient material has a density greater than the second resilient material. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a first resilient material with a density greater than the second resilient material as a matter of obvious design choice, one of ordinary skill in the art would be able to select suitable materials to provide the desired level of firmness and weight. 
[claim 4] wherein the first member(front member) comprises a majority of the first resilient material(503a) and a minority of the second resilient material(503b, figure 5b). 
[claim 5] wherein the first resilient material extends upwardly from a bottom surface of the first(front) member a majority of a thickness of the first(front) member as measured between the bottom surface and a top surface(figure 5b). 
[claim 8,9] Zenoff teaches a torso device as detailed above, however Zenoff does not provide the exact value of the compression force generated by the device. Zenoff does teach the compression force or tightness of the device can be adjusted(see ABS). It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the device such that it had any suitable desired compression force, such as greater than 0.4 ft-lb, as a matter of obvious design choice, as one of ordinary skill in the art would be able to select materials and size the device to provide a desired compressive force, such as great than 0.4 ft-lbs. 
[claim 13] wherein the rear member has the same construction as the first(front) member comprising the first and second resilient materials. 
[claim 14] as seen figure 5b, wherein the first resilient material(503a) comprises at least 60 percent of the first(front) member. 
[claim 17] Zenoff teaches a torso device configured to be worn around the waist of a human user(fig 1a), comprising a body(103,303,403,50,603) having a front member(larger portion of body, left side of figure 2c) with a top surface, a rear member(opposite portion of body, right side of figure 2c) opposite the front member, a first side element(portion connecting the front and rear members) extending between and integral with both the front member and the rear member, and a second side element(with strap 106, seen in figure 2b) extending from the rear member opposite the first side element, wherein the first member includes an end(end not integrally attached to rear member) separate from the rear member and positioned adjacent the rear member when in a relaxed state, wherein an opening(201,601) is defined between the front and rear members for accommodating placement of the torso of a user therein by placing the front and rear members into an energized state(C5 L39-43) by moving the first member end away from the rear member, wherein the first and second members have surface areas that contact adjacent portions of a torso of a user in the opening and impose a compression force on the torso of the user(fig 1a,1b), and wherein and together the compression force and the surface areas of the first and second members function to maintain placement of the device on the user when moving from a sitting position to a standing position with the front member top surface remaining substantially perpendicular to the torso of the user or substantially parallel to a floor on which the user is standing(ABS, C1 L13-20). 
Zenoff however does not provide the exact value of the compression force generated by the device. Zenoff does teach the compression force or tightness of the device can be adjusted(see ABS). It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the device such that it had any suitable desired compression force, such as greater than 0.2 ft-lb, as a matter of obvious design choice, as one of ordinary skill in the art would be able to select materials and size the device to provide a desired compressive force, such as great than 0.2 ft-lbs.
[claim 18] wherein in the relaxed state an entirety of the second side element extends along an outside surface of the first member end(fig 2b). 
[claim 19] further comprising an elongate element(A in annotated figure 2c below) connected to the rear member and extending upwardly a distance therefrom, wherein the elongate element provides an increased surface area of contact with a rear portion of the torso of the user and increases vertical rigidity of the device to resist downward movement of the front member top surface relative to the torso of a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130145556, US20060260057, US20070056110, US20080047987, US7992502, US9254031, US7703159, US7587773, US8927883, US9138072, US8590078, US9232863, US11013346 all teach similar torso devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632